IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN RE: ADOPTION OF: E.K., A MINOR      : No. 393 MAL 2015
                                       :
                                       :
PETITION OF: D.T., FATHER              : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court


                                    ORDER


PER CURIAM

     AND NOW, this 15th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.